Citation Nr: 9914812	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-30 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Entitlement to service connection for tinnitus.

Entitlement to a compensable evaluation for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946 and from January 1948 to January 1974.  This case came 
before the Board of Veterans' Appeals (Board) on appeal of 
June and October 1997 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  In this regard, the Board notes that it has 
accepted the representative's June 1998 correspondence as a 
substantive appeal with respect to the October 1997 rating 
decision denying service connection for tinnitus.


REMAND

After the case was forwarded to the Board, additional 
evidence pertinent to the veteran's claims was associated 
with the claims folder.  The veteran has not waived his right 
to have this evidence initially considered by the RO.  The 
submitted evidence includes a February 1999 statement in 
which Marc A. Sachs, M.D., stated that the veteran has no 
useful hearing in his right ear and that the veteran's 
tinnitus was most likely due to his hearing loss.  

Although the record reflects that the RO obtained an April 
1998 opinion from an audiologist concerning the etiology of 
the veteran's tinnitus, this opinion was rendered without the 
benefit of the aforementioned opinion of Dr. Sachs and the RO 
has not obtained an opinion from a physician with appropriate 
expertise.  

The Board further notes that in a VA Form 9 submitted after 
the claims folder was forwarded to the Board, the veteran 
requested that he be scheduled for a hearing at the RO before 
a member of the Board.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:    

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment or evaluation for any 
health care providers, private and 
VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.  The records requested 
should include those of Dr. Sachs.

2.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the etiology and extent 
of any tinnitus present and the 
current degree of severity of the 
veteran's hearing impairment.  All 
indicated studies, including 
audiological testing, should be 
completed.  With respect to any 
tinnitus present, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that the tinnitus is 
etiologically related to service or 
was caused or chronically worsened 
by the veteran's service-connected 
hearing impairment in the right ear.  
The rationale for all opinions 
expressed should also be provided.  
The claims folder with a copy of 
this remand must be made available 
to the examiner for review.  

3.  Thereafter, the RO should 
undertake any other indicated 
development and readjudicate the 
issues on appeal, to include 
consideration of the evidence 
submitted after the case was 
forwarded to the Board.  In 
readjudicating the claim for a 
compensable evaluation for right ear 
hearing loss, the RO should consider 
the new and former schedular 
provisions applicable to hearing 
loss.  .  

4.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and schedule the veteran for a 
hearing at the RO before a member of 
the Board.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


